On Motion for Rehearing.
MR. JUSTICE HOLLOWAY
delivered the opinion of the court.
In their motion for rehearing, counsel for appellants insist that this court misapprehended their position with respect to the question of the constitutionality of section 4012, Revised Codes. If their contention be conceded, they are only the worse off. Appellants could raise the question of the validity of section 4012, as it affected them as stockholders, but they cannot even raise the question of constitutionality in favor of *438creditors, for it is nowhere made to appear from the record that any of these appellants, or any creditor of the bank at the date of its failure was a creditor at the time section 4012 became effective, or that anyone is in a position to say that his interests were or could have been injuriously affected by the application of the provisions of this statute. It is the rule in this state, and generally for that matter, that no one will be [9] heard to question .the validity of a statute unless his interests have been, or are about to be, prejudicially affected by the operation of the statute. (Spratt v. Helena P. T. Co., 37 Mont. 60, 94 Pac. 631; State ex rel. Holiday v. O’Leary, 43 Mont. 157, 115 Pac. 204; Cooley’s Constitutional Limitations (7th ed.), p. 232; 8 Cye. 787; 6 R. C. L., p. 89.)
The other grounds of the motion have received due consideration, but we think there is not presented any question which calls for a rehearing of the appeal. The motion is denied.
Mr. Chief Justice Brantly and Mr. Justice Sanner concur.